     Case 2:20-cv-00232-JAM-AC Document 81 Filed 08/02/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RAUL CERVANTES,                                   No. 2:20-cv-0232 JAM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    S. BURCIAGA,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. By findings and recommendations filed June 16, 2021, the undersigned

19   recommended that defendant’s motion to dismiss be denied. ECF No. 72. The findings and

20   recommendations have now been adopted in full. ECF No. 78.

21          Accordingly, IT IS HEREBY ORDERED that within twenty-one days of the service of

22   this order, defendant shall file an answer to the second amended complaint.

23   DATED: August 2, 2021

24

25

26

27

28
